UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-6146



KEVIN H. SLAUGHTER,

                                              Plaintiff - Appellant,

          versus


HUTCHINSON, Warden; LIEUTENANT FORD; OFFICER
THOMAS

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Alexander Williams, Jr., District Judge.
(CA-01-1081-AW)


Submitted:   April 18, 2002                 Decided:   April 26, 2002


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kevin H. Slaughter, Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, Stephanie Judith Lane-Weber, Assistant Attorney
General, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kevin H. Slaughter appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint.              We

have reviewed the record and the district court’s opinion and find

no reversible error.         Accordingly, we affirm on the reasoning of

the district court. See Slaughter v. Hutchinson, No. CA-01-1081-AW

(D. Md. Dec. 26, 2001).       We dispense with oral argument because the

facts   and   legal    contentions    are   adequately   presented    in   the

materials     before   the    court   and   argument   would   not   aid   the

decisional process.




                                                                     AFFIRMED




                                       2